COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 IN RE:                                                             No. 08-18-00217-CV
                                                 §
 SEBRA GONZALEZ,                                              AN ORIGINAL PROCEEDING
                                                 §
 RELATOR.                                                            IN MANDAMUS
                                                 §

                                                 §

                                 MEMORANDUM OPINION

       Relator, Sebra Gonzalez, filed a mandamus petition against the Honorable Guadalupe

Rivera, Presiding Judge of the 383rd District Court of El Paso County, Texas. Relator asks that

we order Respondent to set aside an order setting the underlying case for a bench trial and set the

case for jury trial. The petition for writ of mandamus is denied.

       Generally, mandamus relief is appropriate only to correct a clear abuse of discretion or to

compel the performance of a ministerial duty, and where the relator has no adequate remedy by

appeal. In re Reece, 341 S.W.3d 360, 364 (Tex. 2011)(orig. proceeding); In re Prudential

Insurance Company of America, 148 S.W.3d 124, 135-36 (Tex. 2004)(orig. proceeding). The

burden is on relator to show it is entitled to mandamus relief. See In re Ford Motor Company, 165

S.W.3d 315, 317 (Tex. 2005)(orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 837 (Tex.

1992)(orig. proceeding). After reviewing the mandamus petition, we conclude that Relator failed

to establish she is entitled to mandamus relief. Accordingly, the petition for writ of mandamus is
denied.



December 14, 2018
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                             -2-